1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BRANDY JANE BLEVINS,                            )   Case No.: 1:21-cv-0169 JLT
                                                     )
12                  Plaintiff,                       )   ORDER REMANDING THE MATTER
                                                     )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13          v.                                       )   § 405(g)
                                                     )
14   ANDREW SAUL,                                    )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                )   FAVOR OF PLAINTIFF, BRANDY JANE
15                                                   )   BLEVINS, AND AGAINST DEFENDANT,
                    Defendant.                       )   ANDREW SAUL, COMMISSIONER OF SOCIAL
16                                                   )   SECURITY

17          On May 7, 2021, the parties stipulated to a voluntary remand pursuant to sentence four of 42
18   U.S.C. § 405(g). (Doc. 13.) Pursuant to the terms of the stipulation, an ALJ shall re-evaluate the
19   evidence and issue a new decision. (Id. at 1-2.) Further, the parties stipulated that judgment shall be
20   entered in favor of Plaintiff. (Id. at 2.) Based upon the stipulation, the Court ORDERS:
21          1.      The matter is REMANDED for further administrative proceedings under sentence four
22                  of 42 U.S.C. § 405(g); and
23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Brandy Jane Blevins, and
24                  against Andrew Saul, Commissioner of Social Security.
25
26   IT IS SO ORDERED.
27
        Dated:     May 7, 2021                             _ /s/ Jennifer L. Thurston
28                                                CHIEF UNITED STATES MAGISTRATE JUDGE
